DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-8 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. US Patent Application Publication 2006/0214866 and Edvardsson et al. US Patent 6,225,954.
Regarding Claim 1, Araki et al. teaches an antenna module (Figs. 14a-d, 19), the antenna module comprising: 
an antenna (1a-d Figs. 14a-d Par. 0110-0115), and 
a magnetic body (7a-d Fig. 14c Par. 0110-0115 / “The case 7 a is preferably made of a composite of soft magnetic ferrite” Par. 0111) including an upper wall (see annotated Fig. 14c below), a pair of side walls (sidewalls of 7a-d Fig. 14c) spaced apart from and facing each other, and a groove (groove filled by elements 4 & 8 Fig. 14c) formed by the upper wall as its bottom surface and the pair of side walls, the groove opening toward a lower side and both sides of the magnetic body in a front-rear direction (groove opening seen in Fig. 14c), and both sides being perpendicular to a facing direction (facing direction from inside of groove horizontally towards the sidewalls seen in Fig. 14c) in which the pair of side walls face each other,
wherein the antenna is accommodated in the groove between the pair of side walls (antenna 8 in groove of 7c Fig. 14c), and wherein the antenna includes a coil spirally wound (“coil 8 wound around the magnetic core 4” Par. 0110), the antenna being accommodated between the pair of side walls such that an axial direction of the coil intersects the facing direction in which the pair of side walls face each other (Fig. 14c).

However, Edvardsson et al. teaches an antenna module (104 / 201 Figs. 1-3 Col. 3 L 41-42) configured to be attached to a ceiling of a vehicle (103 Figs. 1-3 Col. 3 L 32).
In this particular case, "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without transmitting electromagnetic radiation into the compartment of the vehicle" Edvardsson et al. Col. 2 L 7-10.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna module of Araki et al. configured to be attached to a ceiling of a vehicle based on the teachings of Edvardsson et al. in order to provide a vehicle with wireless communication capabilities.

    PNG
    media_image1.png
    305
    275
    media_image1.png
    Greyscale

Regarding Claim 2, Araki et al. as modified teaches the antenna module according to claim 1 as shown in the rejection above.
Araki et al. is silent on wherein the magnetic body is disposed on the ceiling of the vehicle such that the magnetic body shields a magnetic field generated by the antenna and directed toward a window of the vehicle.
However, Edvardsson et al. teaches wherein the magnetic body is disposed on the ceiling of the vehicle such that the magnetic body shields a magnetic field generated by the antenna and directed toward a window of the vehicle (Figs. 1-3).
In this particular case, "Recent research indicates that it would be beneficial to reduce SAR values for radiating equipment operated in a motor vehicle, especially in a car" Edvardsson et al. Col. 1 L 21-23; "only way out for radiation being substantially through the windows" Edvardsson et al. Col. 1 L 27-28; "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without transmitting electromagnetic radiation into the compartment of the vehicle" Edvardsson et al. Col. 2 L 7-10; " The part of the box, facing the window is open or made of a dielectric material such as plastic so as to be transparent to RF radiation" Edvardsson et al. Col. 3 L 35-37.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the magnetic body of Araki et al. on the ceiling of the vehicle such that the magnetic body shields a magnetic field generated by the antenna and directed toward a window of the vehicle 
Regarding Claim 4, Araki et al. as modified teaches further comprising: a driver configured to drive the antenna (receiving/transmitting circuit board 81 Par. 0127).
Regarding Claim 6, Araki et al. as modified teaches further comprising: an accommodation case configured to accommodate the antenna and the magnetic body (84 Fig. 19 Par. 0127).
Araki et al. is silent on wherein the accommodation case is to be attached to the ceiling.
However, Edvardsson et al. teaches wherein the accommodation case (104 Figs. 1-3 Col. 3 L 41) is to be attached to the ceiling (Figs. 1-3).
In this particular case, "Recent research indicates that it would be beneficial to reduce SAR values for radiating equipment operated in a motor vehicle, especially in a car" Edvardsson et al. Col. 1 L 21-23; "only way out for radiation being substantially through the windows" Edvardsson et al. Col. 1 L 27-28; "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without transmitting electromagnetic radiation into the compartment of the vehicle" Edvardsson et al. Col. 2 L 7-10; " The part of the box, facing the window is open or made of a dielectric material such as plastic so as to be transparent to RF radiation" Edvardsson et al. Col. 3 L 35-37.

Regarding Claim 7, Araki et al. as modified teaches the antenna module according to claim 1 as shown in the rejection above.
Araki et al. is silent on wherein the magnetic body includes another pair of walls spaced apart from each other, and wherein the antenna is accommodated between the another pair of walls such that the axial direction of the coil is parallel to a facing direction in which the another pair of walls face each other.
However, Edvardsson et al. teaches "Recent research indicates that it would be beneficial to reduce SAR values for radiating equipment operated in a motor vehicle, especially in a car" Col. 1 L 21-23; "only way out for radiation being substantially through the windows" Col. 1 L 27-28; "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without transmitting electromagnetic radiation into the compartment of the vehicle" Col. 2 L 7-10; " The part of the box, facing the window is open or made of a dielectric material such as plastic so as to be transparent to RF radiation" Col. 3 L 35-37.
In this particular case, based on the teachings of Edvardsson et al., a person having ordinary skill in the art recognizes the effect of walls of the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the magnetic body of Araki et al. with another pair of walls and placing the antenna such that the axial direction of the coil is parallel to a facing direction of the walls based on the teachings of Edvardsson et al. in order to reduce SAR values for radiating equipment operated in a motor vehicle without transmitting electromagnetic radiation into the compartment of the vehicle.
Allowable Subject Matter
Claims 5 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art of record does not fairly teach nor render obvious the limitations “wherein the bottom surface of the groove is flat, wherein the substrate is disposed on the bottom surface of the groove between the pair of sidewalls and is fixed to the magnetic body” in the arrangement as recited in the claim.
Regarding Claim 8, the prior art of record does not fairly teach nor render obvious the limitations “wherein the pair of side walls is provided as inner side surfaces of the groove, and wherein a width of the groove between the inner side .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845